UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q (Mark one) xQuarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 o Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-52237 BTHC X, Inc. (Exact name of registrant as specified in its charter) Delaware 20-5456047 (State of incorporation) (IRS Employer ID Number) 2 ARGYROKASTROU STREET VOULA 16673, ATHENS, GREECE (Address of principal executive offices) +30 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YESx NO o State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date:August 22, 2011: 5,839,933 Transitional Small Business Disclosure Format (check one):YES oNO x BTHC X, Inc. Form 10-Q for the Quarter ended June 30, 2011 Table of Contents Page Part I - Financial Information 2 Item 1 - Financial Statements 2 Item 2 - Management's Discussion and Analysis or Plan of Operation 14 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 - Controls and Procedures 17 Part II - Other Information 18 Item 1 - Legal Proceedings 18 Item 2 - Recent Sales of Unregistered Securities and Use of Proceeds 18 Item 3 - Defaults Upon Senior Securities 18 Item 4 - Submission of Matters to a Vote of Security Holders 18 Item 5 - Other Information 18 Item 6 - Exhibits 18 Signatures 18 Part I BTHC X, Inc. (a development stage company) Contents Page Financial Statements Balance Sheets as of June 30, 2011 and December 31, 2010 F-2 Statements of Operations and Comprehensive Loss for the six months ended June 30, 2011 and 2010 and for the period from November 29, 2004 (date of bankruptcy settlement) through June 30, 2011 F-3 Statements of Cash Flows for the six months ended June 30, 2011 and 2010 and for the period from November 29, 2004 (date of bankruptcy settlement) through June 30, 2011 F-4 Notes to Financial Statements F-5 1 BTHC X, Inc. (a development stage company) Balance Sheets June 30, 2011 and December 31, 2010 June 30, December 31, (unaudited) (audited) ASSETS Current Assets Cash on hand and in bank $ - $ 61 Total Assets $ - $ 61 Current Liabilities Accounts payable - trade $ $ Due to controlling stockholder Total Liabilities Commitments and Contingencies Stockholders' Deficit Preferred stock - $0.001 par value 10,000,000 shares authorized. None issued and outstanding - - Common stock - $0.001 par value. 40,000,000 shares authorized. 5,839,933 issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) Total Stockholders' Deficit ) Total Liabilities and Stockholders’ Deficit $ - $ 61 The accompanying notes are in integral part of these financial statements. 2 BTHC X, Inc. (a development stage company) Statements of Operations and Comprehensive Loss Three months ended June 30, 2011 and 2010 and Period from November 29, 2004 (date of bankruptcy settlement) through June 30, 2011 Period from November 29, 2004 Six months Six months Three months Three months (date of bankruptcy ended ended ended ended settlement) through June 30, June 30, June 30, June 30, June 30, Revenues $
